                 Case: 20-13497      Doc: 9     Filed: 10/30/20      Page: 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF OKLAHOMA

In re:                                               )       Chapter 12
         Philip M. & Lesa D. Stehr                   )       20-13497-JDL
                                                     )
                                                     )


                      AMENDED NOTICE OF CORRECTED §341 MEETING

       NOTICE IS HEREBY GIVEN the §341 meeting for the above referenced case has been
rescheduled to the following date and time:

                       § 341 Date:            November 30, 2020
                       § 341 Time:            10:30 A.M.
                       § 341 Location:        Telephonically with the following call in
                                              and passcode:
                                              877-684-6042
                                              Code #4251112
                       Trustee:               Lonnie Eck


                                              ILENE LASHINSKY
                                              UNITED STATES TRUSTEE

                                              CHARLES GLIDEWELL
                                              ASSISTANT U.S. TRUSTEE

                                              s/ Marjorie J. Creasey
                                              Marjorie J. Creasey, OBA #17819
                                              Office of the United States Trustee
                                              215 Dean A. McGee, Fourth Floor
                                              Oklahoma City, OK 73102
                                              (405) 231-4393/231-5958 [fax]
                                              Marjorie.creasey@usdoj.gov


                              CERTIFICATE OF MAILING

        This is to certify, under penalty of perjury, that on October 30, 2020, the above and
foregoing Notice was mailed, postage prepaid, as set forth on the mailing matrix attached to the
original Notice electronically filed with this court.

s/ Marjorie J. Creasey
Marjorie J. Creasey, OBA #17819
Case: 20-13497   Doc: 9   Filed: 10/30/20   Page: 2 of 2
